Motion for reargument denied. Motion to amend remittitur granted; return of remittitur requested and when returned it will be amended by adding the following: "The point was presented by respondent in his brief on the appeal that the order herein results in the taking of its property without due process of law in violation of the Fourteenth Amendment to the Constitution of the United States. Such point was considered and decided by the Court adversely to the respondent." (Bryant v. Zimmerman,278 U.S. 63, on page 69.) (See 259 N.Y. 358.) *Page 572